Citation Nr: 1110867	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-28 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The issue of entitlement to TDIU is being REMANDED to the Department of Veterans Affairs Regional Office.

A March 2010 submission from includes arguments that could be interpreted as a claim for an earlier effective date for the grant of service connection for an acquired psychiatric disorder to include PTSD.  The issue of entitlement to an effective date earlier than April 4, 2007, for the grant of service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service connected acquired psychiatric disorder to include PTSD has not manifested through impaired memory, impaired communication, flattened affect, impaired abstract thinking, impaired thought processes, impaired judgment, delusions, panic attacks, hallucinations, homicidal thoughts, or inappropriate behavior at any point during the appellate period, and the evidence indicates that the Veteran has some, albeit limited, social relationships.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent have not been met for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in May 2007 for the original claim of service connection for PTSD.  Service connection was then awarded, and the Veteran appealed the initial rating assigned.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim for service connection was awarded with an effective date of April 4, 2007, the date of his claim, and an initial disability rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  Moreover, the record shows that the Veteran has been represented by a Veteran's Service Organization and private counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.

VA has also obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations which are adequate for rating purposes, and afforded the appellant the opportunity to give testimony before the Board, although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.  

Evaluation of Psychiatric Disorder

The Veteran contends that his service connected psychiatric disorder, described as an acquired psychiatric disorder to include PTSD, warrants a rating higher than the 30 percent assigned.  Service connection was granted in March 2008, and an initial 30 percent rating was assigned from April 2007.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

The Veteran's service-connected psychiatric disability, currently diagnosed as PTSD, is rated at 30 percent under Diagnostic Code (DC) 9411.  The current 30 percent rating is appropriate where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the patient generally functions satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events.)  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence documents the Veteran's endorsement of symptoms such as hypervigilance, exaggerated startle response, intrusive thoughts, anxiety, depression, night sweats, nightmares, anger, difficulty forming and maintaining relationships, and his general denial of suicidal or homicidal ideation.  The evidence also indicates that the Veteran is generally socially isolated, though he does have ongoing relationships with his wife and family and minimal social contact with some friends.  

The Veteran has a long history of psychiatric problems, with multiple hospitalizations during the period from 1991 to 2004.  His diagnoses have included schizoaffective disorder, bipolar disorder, major depression, and obsessive-compulsive disorder as well as PTSD, and he has taken Lithium for approximately 20 years.  

On VA examination in February 2008, the Veteran reported that he had taken a medical retirement from his job with the Burlington Northern Railroad in 1993 or 1994.  He reported the basis of the retirement as part physical and part mental, and stated that while he had worked for the Railroad for more than 20 years, he had "muddled through" and had problems with his job performance and his work relationships that he attributed to psychiatric symptoms and drinking.  The Veteran reported that he stopped drinking in 1994.  He currently spent most of his time at home, reading or watching television.  The Veteran would occasionally go to the senior citizens center and drink coffee and visit with one or two friends.  He also occasionally went fishing alone and occasionally went to shoot a game of pool.  He sometimes shopped or ran errands for his wife.  On examination, his speech was clear and unobstructed.  There were no unusual behaviors or mannerisms.  He was cooperative and had normal thought content.  Thinking was logical and progressive, and he did not exhibit any evidence of delusional thinking or hallucinations.  Concentration was adequate and insight was poor.  The Veteran endorsed symptoms of PTSD including hypervigilance, avoidance of crowds, nightmares, night sweats, and intrusive memories.  The diagnoses were schizoaffective disorder in remission, and PTSD.  The examiner assigned a Global Assessment of Functioning (GAF) score of 55.  He noted that there appeared to be mild limitation in the Veteran's activities of daily living, mainly some discomfort going into crowded places, but otherwise he seemed to get by fairly well.  His relationships with his wife and children had improved and he had one or two friends that he had coffee with.  The examiner stated that if the Veteran were to attempt to return to work he would do best with simple, nonstressful work where he would not need a lot of interpersonal contact.  The examiner stated that when the Veteran was working, it appears that there were occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally he was able to work at his job for more than 20 years.  

An initial evaluation and treatment plan dated in September 2008 from a private facility noted that the Veteran had a history of sleep problems, averaging four to five hours of sleep per night.  He reported that he tried to help people with a jail ministry and volunteered at a soup kitchen.  On examination, he was fully oriented and well-groomed.  He had a blunted but appropriate affect, good judgment, no suicidal or homicidal ideation, and good reasoning.  The examiner assigned a GAF score of 48.

On VA examination in May 2009, the Veteran reported that he currently worked approximately six hours per week doing janitorial activities.  He was able to work alone and described the work as "not too bad."  He also reported that his work on the railroad had been largely isolated and included minimal contact with others.  The Veteran reported that he and his wife of 38 years were "doing fine," although they had periodic difficulties due to his becoming upset easily.  He had a mediocre relationship with his three grown children.  He described ongoing problems with irritability, but stated that he tended to walk away from arguments with his wife rather than escalating them.  The Veteran stated that he did not like to associate with others and had experienced difficulty in work situations due to conflicts.  He described nightmares, night sweats, hypervigilance, exaggerated startle response, avoidance behavior, and survivor guilt.  On examination, his affect was full ranging and appropriate.  He was able to smile spontaneously and respond to humor.  He did not describe symptoms suggestive of bipolar disorder or schizoaffective disorder.  No impairment of concentration or attention span was observed.  Memory was functionally intact.  Thinking was logical and goal-oriented, and there were no indications of a thought disorder.  Judgment, insight, and abstract reasoning were not impaired.  The diagnosis was PTSD and the examiner assigned a GAF score of 55.  The examiner described the Veteran's PTSD symptoms as being of mild to moderate severity.  In terms of effect on occupational and social functioning, the examiner described occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms, but stated that the Veteran was generally capable of satisfactory functioning in terms of routine behavior and self care.  The Veteran would experience difficulty in workplaces that demanded more than very brief and superficial interactions with others.  He was able to take care of his own needs and to live independently.  

A private psychologist K.R., Psy.D., provided a statement dated in February 2010 that took issue with some of the findings on the VA examination reports.  Dr. R. stated that while the Veteran had in fact maintained his railroad job for 20 years, that, given his problems with performance and interpersonal conflicts, it would be more accurate to characterize him as having managed to avoid being fired for 20 years.  He also emphasized that the Veteran did very little with his time and avoided people; thus it could not be said that he was "getting by fairly well."  Dr. R. stated his belief that the Veteran's PTSD rendered him unable to work, socialize, or do much with his life for fear of relapse.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

After review of the evidence, the Board finds that a higher rating is not warranted for the Veteran's PTSD at any point during the appellate period.  The Board acknowledges that the evidence demonstrates at least some impairment in motivation, mood, and social and occupational functioning; that examiners have assessed the Veteran with mild to moderate PTSD; and that the assigned GAF scores reveal two findings of moderate symptoms or difficulty in functioning and one finding of serious symptoms or any serious impairment in functioning.  However, GAF scores and examiners' assessment of the severity of the condition must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  38 C.F.R. § 4.126(a).  This is, in part, because the scores and assessments are generally based on the veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

In this case, the Board finds that the evidence most nearly approximates the currently assigned rating.  The evidence indicates no findings of flattened affect, impaired communication, panic attacks, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking; the medical records report negative histories during the appeals period of hallucinations, delusions, ritualistic behavior, or suicidal or homicidal thinking, and the records all reveal findings that the Veteran was alert and oriented.  The Veteran's memory has been intact.  Although the evidence suggests that the Veteran might have diminished occupational efficiency if he worked, the evidence does not suggest that the acquired psychiatric disorder to include PTSD alone would make it difficult for the Veteran to obtain or maintain work or work relationships.  The VA examiners specifically noted that the Veteran would be able to work in job settings that limited his interpersonal interactions.

It appears that that the Veteran's acquired psychiatric disorder to include PTSD has affected his social functioning, resulting in significant social impairment.  An evaluation may not be solely assigned on the basis of social impairment, however, and the Board finds that the Veteran's symptoms on the whole are not consistent with the disability picture created by the higher rating.  38 C.F.R. § 4.126(b).  The VA examiners have described the Veteran as having a functioning relationship with his wife as well as limited interactions with one or two friends.  Additionally, while Dr. R. characterized the Veteran as spending virtually all his time at home and avoiding people, this is contradicted by the September 2008 evaluation and treatment plan on which the Veteran reported that he helps people with a jail ministry and volunteers at a soup kitchen.  Dr. R.'s arguments regarding the effect of the Veteran's psychiatric disability on his ability to work until the 1990's does not address the question on the current appeal; that is, the current severity of the Veteran's condition.  Consequently, a higher schedular rating must be denied.  

The Board has also considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's psychiatric disorder is manifested by impairment in social and occupational functioning and those impairments are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability evaluation in excess of 30 percent for an acquired psychiatric disorder to include PTSD is denied.


REMAND

The Veteran contends that he is unable to work due to his service connected disabilities.  He is service connected for an acquired psychiatric disorder to include PTSD (evaluated as 30 percent disabling); residuals of fracture of left ulna (10 percent); tinnitus (10 percent); residuals of fracture of the humerus (0); and residuals of injury to left index and middle finger (0).  A combined rating of 40 percent is in effect.

As noted above, Dr. R. in his February 2010 statement indicated that the Veteran was unable to work due to his PTSD.  The earlier VA examination reports dated in February 2008 and June 2009 had found that the Veteran would be able to work in job settings that limited his interpersonal interactions.  Given the statement of Dr. R., and that the effect of the Veteran's other service connected disabilities on his employment has not been addressed on VA examinations, remand for further examination is indicated.

The Veteran is in receipt of a combined disability evaluation of 40 percent and, therefore, does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. 
§ 4.16(a).  Consideration of an award of TDIU must take into account whether TDIU is warranted on an extraschedular basis.  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  Given the evidence of record and the provisions of 38 C.F.R. § 4.16(b), the Board finds that the RO should consider whether the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination (or examinations) to determine the severity of disability caused by his service-connected acquired psychiatric disorder to include PTSD; residuals of fracture of left luna; tinnitus; residuals of fracture of the humerus; and residuals of injury to left index and middle finger, and to determine whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The claims file must be made available to the examiner(s) for review prior to the examination(s).  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report.

The examiner(s) should specifically state whether the Veteran's service-connected disabilities, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

2.  After completion of the foregoing, determine whether referral to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities in accordance with the provisions of 38 C.F.R. § 4.16(b) is warranted.  The rating board should include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

3.  Then, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


